I wish to begin by joining 
those who have congratulated Mr. d’Escoto Brockmann 
on his election as President of the General Assembly at 
its sixty-third session. My delegation is confident that, 
under his able stewardship, the General Assembly will 
make progress on many issues scheduled for discussion 
during the current session. I would also like to pay 
special tribute to his predecessor, Mr. Kerim, who 
successfully presided over the General Assembly at its 
sixty-second session.  
 The focus of our discussions at the present 
session, namely, the impact of the global food crisis on 
poverty and hunger in the world, as well as the need to 
democratize the United Nations, relates well to our 
Millennium Development Goals. For us in the 
developing world, the eradication of poverty is the first 
 
 
11 08-51851 
 
of our priorities and should indeed continue to receive 
serious attention. 
 The current global food crisis, characterized by 
escalating food prices, is causing untold suffering for 
the majority of poor people in many developing 
countries. That has been compounded by the energy 
crisis, with devastating social and economic 
consequences, especially for the most vulnerable in 
society such as women, children, the elderly and 
people living with HIV and AIDS. The crisis now 
qualifies as a humanitarian emergency that requires 
global solidarity to provide post-haste assistance in the 
form of food, water and energy. 
 For most developing countries, the crisis is 
competing with other pressing demands for scarce 
resources for development, including achieving the 
Millennium Development Goals (MDGs), especially as 
we are faced with declining official development 
assistance and foreign direct investment. The trend 
will, regrettably, reverse some of the progress made 
towards the attainment of the MDGs. It is therefore 
crucial that national efforts aimed at addressing the 
global food and energy crises be complemented by 
appropriate international assistance and interventions, 
including debt cancellation for low-income, 
food-deficient developing countries so as to release 
more resources to fight hunger.  
 Adequate support for food production 
programmes is absolutely necessary. We call for more 
research into better seed varieties and assistance in 
irrigation technology and improved water harvesting 
methods, necessary to mitigate the effects of climate 
change on agriculture. Zimbabwe believes that the 
challenges of climate change should be addressed in 
the context of development programmes that recognize 
the three pillars of economic and social thrusts, as well 
as environmental protection. 
 In the past year, Zimbabwe is proud to have 
played its modest part in promoting sustainable 
development through its chairmanship of the sixteenth 
session of the United Nations Commission on 
Sustainable Development. The session examined the 
obstacles and barriers to development in the areas of 
agriculture, land use and rural development, and to 
drought-mitigation measures and desertification 
prevention in Africa. My Government, which was an 
active participant at the High-Level Conference on 
World Food Security, held under the auspices of the 
Food and Agriculture Organization in Rome in June 
this year, will continue to play its active role in 
formulating policy recommendations on the subject of 
sustainable development targets. 
 We share the view that trade is an important tool 
for development, and so we reiterate our call for an 
open, rule-based, predictable and non-discriminatory 
trading and financial system that seeks the removal of 
the main trade barriers. Tariffs have unfortunately 
remained high on goods from developing economies, 
such as textiles and farm products. It is therefore 
disturbing that the Doha Round negotiations have 
collapsed without any indication of when they will be 
reconvened. 
 The objectives of the Charter of the 
United Nations in the economic arena will remain 
unfulfilled unless all Member States genuinely and 
seriously participate in efforts to redress challenges 
that persist in developing countries. Social justice, 
political stability and sustainable development in most 
developing countries can best be achieved through 
genuine and committed support for empowerment 
programmes through, inter alia, just land ownership 
patterns. We understand only too well in our context 
that sustainable development is not possible without 
agrarian reform.  
 My Government has therefore gone a long way 
towards laying the foundation for sustainable food 
production through its land reform programme. The 
majority of our rural people have been empowered to 
contribute to household and national food security and, 
indeed, to be masters of their own destiny. However, 
the effects of climate change, which have included 
recurrent droughts and floods in the past seven years, 
and the illegal, unilaterally imposed sanctions on my 
country have hindered Zimbabwe’s efforts to increase 
food production. Once again, I appeal to the world’s 
collective conscience to apply pressure for the 
immediate removal of those sanctions by Britain, the 
United States and their allies, which have brought 
untold suffering to my people. 
 Zimbabwe has always been and continues to be a 
firm believer in multilateral approaches to solving 
disputes, as opposed to the unilateralism favoured by 
some countries. Our experience has shown that the 
cooperative and pacific approach often leads to lasting 
solutions to conflicts. We therefore deplore the 
vindictive approach, which is often characterized by 
  
 
08-51851 12 
 
self-righteous finger-pointing, double standards and the 
imposition of unilateral sanctions, to coerce smaller 
and weaker countries to bow to the wishes of militarily 
stronger States. 
 In addition, the unilateral and coercive economic 
measures that we have witnessed in recent years are 
again completely at cross purposes with the principles 
that guide international cooperation, as enshrined in the 
Charter of the United Nations. 
 Not long ago, some permanent members of the 
Security Council sought to invoke Chapter VII of the 
Charter of the United Nations so that its weight of 
sanctions and other measures could be applied against 
my small country, which, by any stretch of the 
imagination, is no threat to international peace and 
security. What insanity is this that has afflicted some 
world leaders? Should that sacred document, the 
Charter of the United Nations, be allowed to suffer 
such undeserved emasculation and disgraceful abuse? 
And where is the protection of small and innocent 
countries like mine from threatened and real acts of 
aggression and punitive acts, often based on 
completely false allegations of violations of the rule of 
law, democracy or human rights? By the way, those 
who falsely accuse us of those violations are 
themselves international perpetrators of genocide and 
mass destruction. 
 The innocent masses of men, women and children 
who have perished in their thousands in Iraq surely 
demand retribution and vengeance. Who shall heed 
their cry? Surely those who invaded Iraq under false 
pretences and on the strength of contrived lies and in 
complete violation of the Charter of the United Nations 
and international law must be made liable for them. 
They must be made to answer for their acts of 
aggression. 
 Zimbabwe derives solace from the fact that there 
are some permanent members of the Security Council 
that have taken principled stands in defending the 
Charter and protecting our sovereignty by ensuring that 
the Council acts not only within its mandate, but also 
impartially, objectively and justly. Indeed, their sense 
of justice ensured that Zimbabwe — a country that 
poses no threat to regional or international peace — did 
not fall prey to the cocktail of lies and machinations 
that had been designed by our detractors to encourage 
United Nations sanctions against us under Chapter VII. 
We thank them for upholding truth and objectivity.  
 While we recognize the important role of the 
good offices of the Secretary-General in helping 
Member States to resolve political and other problems, 
we are of the view that international civil servants 
should discharge their noble duties with sensitivity and 
neutrality. At no time should they seek to pander to the 
whims and caprices of the mighty against the weak. 
Similarly, we call on certain Security Council members 
to desist from abusing the Secretariat in an attempt to 
promote their political interests. It is our firm belief 
that the Secretary-General and his staff should be 
allowed to serve all Member States without fear or 
favour. 
 We reiterate our long-held view that the Security 
Council as presently constituted is undemocratic. Its 
present configuration renders it subject to manipulation 
by the powerful countries that use the Council as a 
readily available legitimizing forum for their political 
machinations. Thus, it is imperative that the Security 
Council be democratized by ensuring equitable 
geographical representation through an increase in its 
membership. Zimbabwe remains steadfast in its 
support for the Ezulwini Consensus, which calls for 
Africa to have two permanent seats with the same 
powers and prerogatives as the current permanent 
members, as well as two non-permanent seats. 
 We share the view that the General Assembly, a 
body that represents all of us and enjoys a wider 
representation of States, must continue to be the 
supreme decision-making body of the United Nations. 
We call for its revitalization to make it more effective 
and to enable it to fully carry out its Charter mandate. 
It is our fervent hope that a revitalized General 
Assembly will reassert its prestige, its pre-eminent 
role, its authority and its capacity to guide and direct 
other organs of the United Nations system. In that 
context, the tendency of some members of the Security 
Council to usurp the power and mandates of the 
General Assembly must be resisted. 
 I am pleased to report that the inter-party talks in 
Zimbabwe — for which our regional grouping, the 
Southern African Development Community (SADC), 
appointed a facilitator — ended with the signing of an 
agreement on the formation of an all-inclusive 
Government on 15 September. That was achieved 
entirely through African mediation, which is clear 
testimony that Africa is capable of overcoming its own 
challenges and problems, which, by the way, are often 
the remnants of colonialism. African leaders, working 
 
 
13 08-51851 
 
together, were able to find an African solution to an 
African problem. In that regard, I wish to pay special 
tribute to President Thabo Mbeki of South Africa, 
whose patience, fortitude, sensitivity, diplomatic skills 
and painstaking work made it possible for the 
Zimbabwean parties to overcome what had appeared to 
be insurmountable and intractable difficulties in 
reaching an agreement. 
 I would like to extend my thanks to SADC, the 
African Union and individual African and other leaders 
who lent their support to that initiative. My party, the 
Zimbabwe African National Union-Patriotic Front, will 
abide by the spirit and letter of the agreement to which 
we have appended our signature. As the Government, 
we are prepared to cooperate with all other countries 
that respect Zimbabwe’s sovereignty. I would therefore 
like to appeal to those members of the international 
community that have imposed illegal sanctions against 
Zimbabwe to lift them so that my country can focus 
undisturbed on its economic turnaround programme. 
 In conclusion, we hope that we will continue to 
shape an Organization that upholds universal values 
and interests, attends to the urgent needs of those in 
need and remains in the service of humanity. Long live 
the United Nations!  